 DECISIONS OF NATIONAL LABOR RELATIONS BOARDLocal 388, United Association of Journeymen andApprentices of the Plumbing and Pipefitting In-dustry of the United States and Canada, AFL-CIO and Barton Malow Co. Case 7-CC-1171June 11, 1982DECISION AND ORDERBY MEMBERS FANNING, JENKINS, ANDZIMMERMANOn March 8, 1982, Administrative Law JudgeJames T. Youngblood issued the attached Decisionin this proceeding. Thereafter, the Respondent filedexceptions and a supporting brief. The GeneralCounsel filed a cross-exception and answering briefto the Respondent's Exception 23.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions andbriefs and has decided to affirm the rulings, find-ings,' and conclusions of the Administrative LawJudge and to adopt his recommended Order, asmodified below.2ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge, as modi-fied below, and hereby orders that the Respondent,Local 388, United Association of Journeymen andApprentices of the Plumbing and Pipefitting Indus-try of the United States and Canada, AFL-CIO,Howell, Michigan, its officers, agents, and repre-' The Respondent has excepted to certain credibility findings made bythe Administrative Law Judge. It is the Board's established policy not tooverrule an administrative law judge's resolutions with respect to credi-bility unless the clear preponderance of all of the relevant evidence con-vinces us that the resolutions are incorrect. Standard Dry Wall ProductsInc., 91 NLRB 544 (1950), enfd. 188 F.2d 362 (3d Cir. 1951). We havecarefully examined the record and find no basis for reversing his findings.The Respondent has also excepted, inter alia, to the AdministrativeLaw Judge's finding that the locations of the picketing necessitated thatall employees of the secondary employers cross or pass by one picket lineor the other on their way to work at the new high school constructionsite. We find merit to this exception. The Administrative Law Judgecredited testimony that, on the same day the picketing started, the Charg-ing Party opened two additional entrances to the new high school con-struction site. These two entrances remained open throughout the picket-ing and their use did not necessitate passing either picketing location.However, this factual misstatement does not adversely affect the conclu-sion that the Respondent's picketing was unlawful.I We find merit to the General Cotnsel's cross-exception to the Ad-ministrative Law Judge's omission from the Order of the standard provi-sion requiring the Respondent to provide signed copies of the notice forposting by the employers named in the Decision should they so desire.We shall amend the Order to include this provision.262 NLRB No. 15sentatives, shall take the action set forth in the saidrecommended Order as so modified:Insert the following as paragraph 2(b) and relet-ter the subsequent paragraph accordingly:"(b) Sign and deliver sufficient copies of saidnotice to the Regional Director for Region 7 forposting by Barton Malow Company, Long Plumb-ing Co., Sinacola Construction Company, BoschMechanical, and other employers engaged in per-forming services at the Howell High School con-struction sites, these employers being willing, at alllocations where notices to employees are customar-ily posted."DECISIONSTATEMENT OF THE CASEJAMES T. YOUNGBLOOD, Administrative Law Judge:The complaint which issued on July 20, 1981, allegesthat since July 6, 1981, Local 388, United Association ofJourneymen and Apprentices of the Plumbing and Pipe-fitting Industry of the United States and Canada, AFL-CIO (herein Respondent) has engaged in conduct viola-tive of Section 8(b)(4)(i) and (ii)(B) of the Act. Respond-ent filed an answer denying the commission and of anyunfair labor practices. Following the hearing the GeneralCounsel and Respondent filed briefs which have beenduly considered.Upon the entire record, and from my observations ofthe demeanor of each witness while testifying, and thebriefs filed herein, I make the followingFINDINGS AND CONCLUSIONS'i. FACTS OF COMMERCELong Plumbing Co. (Long) a Michigan corporationwith its principal office and place of business at 190 EastMain Street, Northville, Michigan, is engaged in thebusiness of performing as a mechanical contractor in theconstruction business in the metropolitan Detroit, Michi-gan, area. In the course and conduct of its mechanicalcontracting business, Long purchases and has transportedto its jobsites within the State of Michigan goods andmaterials which were transported and delivered to saidMichigan jobsites from points outside the State of Michi-gan. Respondent admits and I find that Long is an em-ployer engaged in commerce within the meaning ofSection 2(6) and (7) and Section 8(b)(4) (B) of the Act.For some time prior to this proceeding, constructionhad been in progress on a new high school for theI The facts found herein are a compilation of the credited testimony,the exhibits, and stipulations of fact, viewed in light of logical consisten-cy and inherent probability. Although these findings may not contain orrefer to all of the evidence, all has been weighed and considered. To theextent that any testimony or other evidence not mentioned in this Deci-sion may appear to contradict mny findings of fact, I have not disregardedthat evidence but have rejected it as incredible, lacking in probativeweight, surplusage, or irrelevant. Credibility resolutions have been madeon the basis of the whole record, including the inherent probabilities ofthe testimony and the demeanor of the witnesses. Where it may be re-quired I will set forth specific credibility findings.126 PLUMBERS LOCAL 388Howell public school system in Howell, Michigan. Addi-tionally, some renovation work was being done on theold Howell High School which was adjacent to the newhigh school being constructed. It appears that there wereabout 92 separate prime contractors and their subcon-tractors working under contracts from the Howell publicschool system on the new high school construction andold high school renovation work; on construction siteswhich encompass approximately 146 acres of ground.Barton Malow Co. (herein Barton), the Charging Party,was the project manager for the Howell public schools.In the course of carrying out this project, Howell publicschools let out contracts to various prime contractors ex-ceeding $22 million.In April 1981,2 Long was awarded a mechanical con-tract for the renovation work on the old Howell HighSchool by the Howell Public School Systems. This con-tract was for $30,110. In addition, Long had a subcon-tract from Sinacola Construction Company in theamount of $7,280, in connection with the construction ofthe new high school on a building used for watering theathletic field.The tract of land on which the Howell High Schoolsare located, and which apparently houses other schoolsin the Howell School System, as indicated, encompassesapproximately 146 acres. The tract is bounded by GrandRiver Avenue on the South; by Highlander Way on theWest; by what is described as M-59 on the North, andthe East boundary appears to be bounded in part by al-ternative A-I. The old Howell High School is located inthe southwest corner, and this is the location of the ren-ovation work to be performed by Long and will be re-ferred to as the renovation site. This site is at the inter-section of Highlander Way and Grand River Avenue,and is totally bounded by these two roadways. The re-mainder of the plot on the west; all of the northernboundary; all of the eastern boundary, and the remainderof the southern boundary are devoted to the constructionof the new Howell High School. The renovation site, asI have indicated, takes up only a small portion of thetotal project in the southwestern corner.Long is a plumbing and piping mechanical contractorand employs plumbers, apprentice plumbers, pipefitters,apprentice pipefitters, and pipe welders, craftsmen of thetype that are represented by the Union involved in thisproceeding. Long is a nonunion contractor, and appar-ently aware of potential union problems any time itbegins work on a project where union craftsmen are em-ployed.Around June 16, Long sent an employee to the oldhigh school renovation location, and at the time it beganwork on the old Howell High School renovation jobLong set up what it described as a "reserved gate sign"s3at one of the entrances to the renovation site. This en-trance is located on Grand River Avenue about 200yards east of the intersection of Highlander Way andGrand River Avenue. Long was requested to use this en-trance by the owner, the Howell Public School System.Unlesa otherwise indicated all dates refer to 1981.·A picture of this sign was introduced as G.C. Exh. 12. This sign indi-cated the entrance was reserved for the employees of Long and its sup-plier, and that all others use other entrances.The sign was actually located some distance fromGrand River Avenue but at a point where it could beviewed by anyone traveling on Grand River Avenue. Itwas also located at a point where if pickets were placednear the sign it would not obstruct, or interfere with,traffic on Grand River Avenue. According to the testi-mony, this entrance is known as the east entrance to theold Howell High School. This entrance from GrandRiver Avenue goes north toward the High School, turnsleft and passes in front of the old High School, and con-tinues in a westernly direction and exits on to Highland-er Way.On July 7, the Union placed pickets at the intersectionof Grand River Avenue and Highlander Way, approxi-mately 200 yards to the West of the reserved entrancefor Long.At the same time the Union placed pickets at the inter-section of M-59 and Highlander Way, which is approxi-mately three-fourths of a mile to the north of the inter-section of Grand River Avenue and Highlander Way.The signs at both locations named Long as the Employerwith whom the Union had its dispute.4After observingthe picket lines, on July 7, Long sent the following tele-gram to the Union:THIS IS TO ADVISE YOU THAT ON JULY 8, 1981, LONGPLUMBING COMPANY WILL ESTABLISH A RESERVEDGATE AT THE OLD HOWELL HIGH SCHOOL LOCATEDAT 1400 WEST GRAND RIVER HOWELL MICHIGAN.THIS RESERVED GATE WILL BE LOCATED AT THEEAST ENTRANCE TO THE SCHOOL OFF GRAND RIVER.EFFECTIVE JULY 8, 1981, LONG PLUMBING COMPANYITS EMPLOYEES SUPPLIERS AND VISITORS WILL BEUSING THE RESERVED GATE ONLY. IN ACCORDANCEWITH NLRB REGULATIONS ALL UNION ACTIVITIESARE TO BE CONFINED TO THE RESERVED ENTRANCE.Sometime after the picketing started Long sent an em-ployee to the new Howell High School (herein calledthe New School Project), to do some piping work andhe was asked to leave because of the picketing. He calledLong and was instructed to go to the old renovation siteand go to work. On July 9 Long sent the following tele-gram to the Union:PLEASE BE ADVISED THAT AS OF JULY 8, 1981, LONGPLUMBING CO WILL NO LONGER WORK BETWEENTHE HOURS OF 7 A M AND 5 P M MONDAY THROUGHFRIDAY AT THE NEW HOWELL HIGH SCHOOL INHOWELL MI. THAT IS CURRENTLY UNDER CON-STRUCTION WITH BARTON MALOW THE CONSTRUC-TION MANAGERS. PER NLRB REGULATIONS ALLUNION ACTIVITIES ARE TO CEASE AGAINST LONGPLUMBING COMPANY IF THEY HAVE NO PRESENCEON THE JOB SITE. IF UNION ACTIVITY PERSISTS AP-PROPRIATE CHARGES WILL BE FILED WITH THENLRB.It appears that Long complied with the telegram anddid no work at the New Howell High School site at any-time between the hours of 7 a.m. and 5 p.m. Monday4See G.C. Exh. II.127 DECISIONS OF NATIONAL LABOR RELATIONS BOARDthrough Friday. They did work some evenings and onSaturdays.The construction location where Long is performinghis subcontract work on the new High School projectlies on the eastern side of the site a short distance southof the intersection of alternative A-I and M-59. This pri-mary site is nowhere near the location of the pickets thatwere placed on the construction site.The picket location at the intersection of HighlanderWay and M-59 was about 1,000 feet north of the mainentrance to the construction site of the new schoolproject. This entrance had been the main entrance to thisproject for about 2-1/2 years. The picket location at theintersection of Highlander Way and Grand RiverAvenue was about 1,500 feet south of this main entranceto the new school project. These two picket locationsclearly were selected to attract all traffic going to orfrom the construction sites of the old renovation job andthe new High School project by anyone traveling on M-59, Highlander Way and Grand River Avenue.At this time all other entrances to this tract of landwere closed. After the picketing began other entranceswere opened for the use of secondary employers andtheir employees. These newly opened entrances were notpicketed.It appears that Long did no work on the new highschool project until after November. The picketing atthe intersection of Highlander Avenue and M-59 lastedfor about one and a half weeks intersection lasted forabout one and a half weeks and the other picketing atthe intersection of Grand River and Highlander Waylasted until July 28.5When the Union began picketing itused a printed sign which read as follows:WAGES-HOURSANDWORKING CONDITIONSOF( )ARE SUB-STANDARDTO THE WAGES, HOURS& WORKING CONDITIONSNEGOTIATED BY THEPLUMBERS & FITTERSL.U. 388IN THE AREAThis sign was used at both picketed locations and inthe beginning Long's name was written on the signs witha grease pencil. Shortly thereafter, Long's name faded sothat no contractor's name was apparent on the picketsign. In any event, one picket location was more than amile away from the location where the primary employ-ees were working, and at the Highlander Way andGrand River Avenue picket location the picket was atleast 200 yards away from the entrance to the old ren-ovation site where the primary employees were working.It is clear that anyone entering the entrance to the newconstruction site on Highlander Way, which was be-tween the picket locations on Highlander Way, wouldhave to cross the picket locations. The Union had been' This picketing was enjoined by a Federdl district court.working on this project for contractors who used theirunion members for some time, and was aware that all ofthe neutral contractors working on the job used this en-trance as well as their employees. In fact, at the time ofthe picketing the Union was not even aware that Longhad a contract for any work on the new High Schoolconstruction site. It is apparent to me that the Unionchose to place its pickets at the intersections of the threeleading highways going into the construction sites toappeal to all employees, including all secondary employ-ees working on this project.Discussion and ConclusionsThere is little doubt that this construction location wasa common site, that is, it was a site used by secondary orneutral employers having no labor dispute with theUnion, as well as Long Plumbing Company, the primaryemployer, with whom the Union did have a labor dis-pute. It does appear, however, that the Union was un-aware of the fact that Long had a contract at the newHigh School construction site. In any case, on these con-struction sites Long was working at two locations, theprimary location was the old High School renovationsite, and the other project was in a small building adja-cent to the football field being constructed for the pur-poses of watering the athletic field at the new HighSchool construction site. From a review of the facts inthis matter it appears that the Union placed its pickets atthe corner of M-9 and Highlander Way and at thecorner of Grand River Avenue and Highlander Way atPoints where the pickets would be the most effective inappealing to all employees working on the constructionsites. It is also clear that the Union made no attempt tolimit its dispute to the primary employer. The Union wasaware that Long was working in the old High Schoolrenovation site; however, it chose not to picket the gatewhich had been set up and reserved for Long, but pick-eted approximately 200 yards away from that location,and at another location more than a mile away at the in-tersection of Highlander Way and M-59.Section 8(b)(4)(i) and (ii)(B) of the Act protects so-called secondary or neutral employers from labor dis-putes not their own, but in which they became involvedbecause they are working nearby or closely related to anemployer with whom the Union has a dispute. In situa-tions where the situs of the primary dispute comes to reston the premises of a secondary or neutral employer, orcomes to rest on a site where secondary or neutral em-ployers are also working the Union conducting picketingor other activity must make certain that its actions bearsolely upon the primary employer. In Moore Dry DockCompany, 92 NLRB 547 (1950), the Board laid downcertain evidentiary standards for evaluating the objectiveof picketing at a common situs. In effect, the picketingmust be limited to times when the situs of the dispute islocated on the secondary employer's premises; the pri-mary employer must be engaged in its normal business atthat site; the picketing must be limited to places reason-ably close to the location of the primary situs, and thepicketing must clearly disclose that the dispute is withthe primary employer.128 PLUMBERS LOCAL 388In cases following the Moore Dry Dock decision itbecame apparent that one way to isolate the primary dis-pute was by setting up so-called reserved gates. That is,a gate or entrance would be reserved for either the sec-ondary employees so that the union could not picket thatgate, or a gate would be reserved restricting the primaryemployees to that gate, thus the union could picket thatgate and that gate only. The sole purpose of reservinggates was to isolate the so-called secondary and neutralemployers from the primary employer so that the unionwould not enmesh nonoffending employers in its disputewith the primary employer.In the present case it clearly appears that from theoutset the Union was attempting to enmesh secondariesin its dispute with the primary employer, Long.Here a reserved gate at the old renovation site was setaside in June for the exclusive use of Long's employees.At no time did the Union attempt to picket at this re-served gate but maintained pickets at the intersection ofGrand River and Highlander Way about 200 yards awayfrom the entrance reserved for the primary employees.The sign initially carried by the pickets at this locationnamed Long Construction but apparently within a shortperiod of time that name faded out and the name of theemployer with whom the Union had its dispute was nolonger visible to the general public.In addition to placing pickets at Highlander Way andGrand River Avenue the Union also picketed at the in-tersection of Highlander Way and M-59 approximately amile north of the old renovation site. Clearly the Unionwas not picketing at this location to solely appeal to pri-mary employees. Although some primary employeesmay have had to go by this picket to get to their worklocation I mile south of this picket line, it is obvious thatthe Union could have picketed much closer to the loca-tion where the primary employees were working.Although Long had one employee at the new highschool construction site on July 7, the Union was noti-fied on July 9, that no primary employees would be onthis site between the hours of 7 a.m. to 5 p.m. Mondaythrough Friday, the Union continued to picket at theHighlander Way and M-59 intersection. Under any testthat I can think of, this picketing was totally illegal andin no way attempted to limit its appeal to primary em-ployees. It would appear to me that this picket line wasplaced at this location solely for the purpose of appealingto any secondary employees that might have to pass bythis location to get to the entrance to the new HowellHigh School which had been used by the constructionemployees on that site for over 2-1/2 years. As a matterof fact, with pickets located at the strategic points, at theintersection of Grand River Avenue and HighlanderWay, and M-59 and Highlander Way, all employees ofsecondary employers working on the new high schoolconstruction project would have to cross a picket line orgo by a picket line at one point or the other. Under thecircumstances it is my conclusion that the picketing atthe intersection of Highlander Way and M-59 was total-ly illegal arid done solely for the purpose of enmeshingsecondary employees, and as it was successful Respond-ent has engaged in conduct violative of Section 8(b)(4)(i)and (iiXB) of the Act, and I so find.While the reserved gate at the old renovation site maynot have been an ideal reserved gate, because of the one-way nature of the streets, it appears that the primary em-ployees did enter and leave the old renovation site bythis entrance. It also appears that suppliers to Long usedthis entrance in bringing materials to the site. There wassome testimony that, in leaving the site, suppliers' truckswould go out other entrances that were not set aside forthe use of the prinary employees. However, there isnothing in this record to indicate that the Union picketedthose entrances. It continued to maintain its picket at theintersection of Grand River Avenue and HighlanderWay where it would appeal to all employees whoworked at the site.It is my conclusion that the Union did not picket asclose as possible to the location of the primary employ-ees, but deliberately located its picket at a strategic pointwhere it would appeal to the employees of all employershaving business at the old renovation site, as well asthose employees who had to pass by this picket locationin order to get to the entrance to the new high schoolconstruction site.When Barton Malow, the coordinator on the jobsite,and a secondary employer pleaded with Respondent'sbusiness agent, Griffin, to get his men back to work onthe new high school project because it was not in anyway connected with the old high school renovation jobwhere Long was working, the business agent informedBarton Malow's project administrator, James Giachino,that his men, the Plumbers, did not want to work on thenew Howell High School jobsite because they wereupset that Long had been hired by the Howell PublicSchools System to work on the old Howell High School.And even though the Union had no dispute with BartonMalow it was still one school district. Thus, the Unionmade it clear that a nonunion company was coming intoits local jurisdiction and it did not want to see thishappen. This statement clearly indicates that one of thepurposes of the Union's picketing was to enmesh second-ary employers. It is also clear that this happened, as con-struction for the most part was shut down on the newhigh school project until July 28 when it was enjoinedby a United States District Court.During that entire period, the union members workingfor the plumbing contractor on that job, Bosch Mechani-cal, refused to work and the Union was aware of thisfact but made no attempt to get these employees toreturn to work.Under all the circumstances, it is my conclusion thatthe picketing at both locations was clearly violative ofSection 8(bX4Xi) and (iiXB) of the Act and was designedat least in part to appeal to the employees of secondaryemployers to not perform services for their employer inan attempt to compel their employer to cease doing busi-ness with other employers to force or require the HowellSchool System to cease doing business with Long, a pri-mary employer. Thus, it is my conclusion the Union wasclearly engaging in a secondary boycott against Longwhich is totally prohibited by Section 8(bX)(4i) and(iiXB) of the Act.129 DECISIONS OF NATIONAL LABOR RELATIONS BOARDII. THE EFFECT OF UNFAIR L ABOR PRACTICES UPONCOMMERCEThe acts of Respondent set forth above, occurring inconnection with the operations of Long Plumbing Co.,and the other employers involved in this proceeding,have a close, intimate, and substantial relationship totrade, traffic, and commerce among the several Statesand tend to lead to labor disputes burdening and ob-structing commerce and the free flow of commerce.Upon the foregoing findings of fact, and conclusions,and upon the entire record, I hereby make the following:CONCLUSIONS OF LAW1. The Respondent, Local 388, United Association ofJourneymen and Apprentices of the Plumbing and Pipe-fitting Industry of the United States and Canada, AFL-CIO, is a labor organization within the meaning ofSection 2(5) of the Act.2. Long Plumbing Co. is an employer engaged in com-merce within the meaning of Section 2(6) and (7) of theAct.3. Barton Malow Company, Sinacola ConstructionCompany, Bosch Mechanical, and other employers en-gaged in performing services at the Howell High Schoolconstruction sites are employers engaged in the construc-tion industry.4. At all times material herein the Respondent has hada labor dispute with Long Plumbing Co.5. At no time material herein has Respondent had alabor dispute with any other employer on either of thejobsites involved.6. By its picketing of the construction site of the ren-ovation of the old Howell HIigh School and the newconstruction of the new Howell High School, Respond-ent has engaged in conduct violative of Section 8(b)(4)(i)and (ii)(B) of the Act.The above-described unfair labor practices affect com-merce within the meaning of Section 2(6) and (7) andSection 8(b)(4)(i) and (ii)(B) of the Act.REMEDYHaving found that Plumbers Local 388 has engaged inand is engaging in unfair labor practices in violation ofSection 8(b)(4)(i) and (ii)(B) of the Act, I shall recom-mend that it be ordered to cease and desist therefromand take certain affirmative action designed to effectuatethe policies of the Act.Having found that Respondent is engaged in a second-ary boycott against Long, and from the facts of this caseis willing to go to any lengths, including secondary boy-cotts, to bring about a cessation of business between anyemployer and employers with whom it has a dispute, it ismy conclusion that Respondent should be prohibitedfrom this type of conduct. Additionally, this is not thefirst time that this union has engaged in a secondary boy-cott to bring about such a result. See United Associationof Journeymen and Apprentices of the Plumbing and PipeFitting Industry of the United States and Canada, Local388, AFL-CIO (Charles Featherly Construction Co.), 252NLRB 452 (1980). Therefore, it is my conclusion that abroad order should issue against this Union enjoining itfrom engaging in secondary conduct against any employ-er where an object thereof is to force or require a cessa-tion of business between any employer and Long, or anyother person.Upon the foregoing findings of fact, conclusions oflaw, and the entire record in this case and pursuant toSection 10(c) of the Act, I hereby issue the followingrecommended:ORDER6The Respondent, Local 388, United Association ofJourneymen and Apprentices of the Plumbing and Pipe-fitting Industry of the United States and Canada, AFL-CIO, its officers, agentE, and representatives, shall:1. Cease and desist from picketing, or in any othermanner inducing or encouraging any individual em-ployed by any employer or person, to cease performingservices or to engage in a strike, or threatening or coerc-ing any employer or person, where an object thereof isto force or require a cessation of business between anyemployer or person and Long Plumbing Co., or anyother person.2. Take the following affirmative action:(a) Post at its offices in Lansing, Michigan, and atother offices maintained by it, copies of the attachednotice marked "Appendix."7Copies of said notice, onforms provided by the Regional Director for Region 7,after being duly signed by Respondent's authorized rep-resentative, shall be posted by Respondent immediatelyupon receipt thereof, and be maintained by it for 60 con-secutive days thereafter, in conspicuous places, includingall places where notices to members are customarilyposted. Reasonable steps shall be taken by Respondent toensure that said notices are not altered, defaced, or cov-ered by any other material.(b) Notify the Regional Director for Region 7, in writ-ing, within 20 days from the date of this Order, whatsteps have been taken to comply herewith.6 In the event no exceptions are filed as provided by Sec. 102.46 of theRules and Regulations of the National Labor Relations Board, the find-ings, conclusions, and recommended Order herein shall, as provided inSec. 102.48 of the Rules and Regulations, be adopted by the Board andbecome its findings, conclusions, and Order, and all objections theretoshall be deemed waived for all purposes.7 In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall read "Posted Pursu-ant to a Judgment of the United States Court of Appeals Enforcing anOrder of the National Labor Relations Board."APPENDIXNOTICE TO MEMBERSPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT picket or in any other mannerinduce or encourage any individual employed byany employer or person to cease performing serv-ices or to engage in a strike, and WE WILL NOTthreaten, coerce, or restrain any employer or person130 PLUMBERS LOCAL 388 131where an object thereof is to force or require anyemployer or person to cease doing business withLong Plumbing Co., or any other person.LOCAL 388, UNITED ASSOCIATION OFJOURNEYMEN AND APPRENTICES OF THEPLUMBING AND PIPEFITTING INDUSTRY OFTHE UNITED STATES AND CANADA, AFL-CIO